TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 27, 2021



                                      NO. 03-19-00868-CV


                                     Ryan Goyal, Appellant

                                                 v.

                                     Henna Hora, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the final decree of divorce signed by the trial court on August 29, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment. Appellant shall pay all costs relating to this appeal, both in this Court and in the court

below.